DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-27, 29, and 30 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art which fully teaches the method apparatus in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Matthew Bailey et al., US 2016/0274365 A1, Subramaniam Venkatraman et al. US-2015/0103192 Al, and Singhar US 20120288139 A1, all of which were cited in the previous office action of 03/03/2021.  However, the combination does not fully teach the particularly recited apparatus set forth in claim 1 to cause rendering operations in a fovea region in accordance with a first contrast level and rendering operations in one or more regions surrounding the fovea region in accordance with a second contrast level, wherein the first contrast level is to be higher than the second contrast level, wherein the logic is to apply a proportional reduction to pixel brightness based on both a programmable factor and a distance from the fovea region, wherein the programmable factor is to be applied to a luma component of Luminance-Bandwidth-Chrominance (YUV) components after transformation of Red-Green-Blue (RGB) components to the YUV components for displayable render targets.  Therefore, claim 1 is allowed.  Claims 2-10, and 26-30 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Independent claim 11 is allowed for the reasons set forth above for claim 1.  Claims 12-15 each ultimately depend from claim 11, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Independent claim 16 is allowed for the reasons set forth above for claim 1.  Claims 17-22 each ultimately depend from claim 16, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Independent claim 23 is allowed for the reasons set forth above for claim 1.  Claims 24, and 25 each ultimately depend from claim 23, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619